Title: From George Washington to Henry Knox, 2 April 1787
From: Washington, George
To: Knox, Henry

 

My dear Sir,
Mount Vernon 2d Aprl 1787

The early attention which you were so obliging as to pay to my letter of the 8th ulto is highly pleasing and flattering to me. Were you to continue to give me information on the same point, you would add to the favor; as I see, or think I see, reasons for and against my attendance in Convention so near an equilibrium, as will cause me to Determine upon either, with diffidence. One of the reasons against it, is, an apprehension that all the States will not appear; and that some of them, being unwillingly drawn into the measure, will send their Delegates so fettered as to embarrass, & perhaps render nugatory, the whole proceedings. In either of these circumstances—that is—a partial representation—or cramped powers, I should not like to be a sharer in this business. If the Delegates come with such powers as will enable the Convention to probe the defects of the Constitution to the bottom, and point out radical cures—it would be an honorable employment—but otherwise it is desireable to avoid it—and these are matters you may possibly come at by means of your acquaintances among the Delegates in Congress; who, undoubtedly know what powers are given by their respective States. You also can inform me what the prevailing opinion with respect to my attendance, or non-attendance, is; and I would sincerely thank you for the confidential communication of it.
If I should attend the Convention, I will be in Philadelphia previous to the meeting of the Cincinnati, where I shall hope, & expect to meet you and some others of my particular friends the day before; in order that I may have a free & unreserved conference with you on the subject of it; for I assure you this is in my estimation, a business of a delicate nature—That the design of the Institution was pure I have not a particle of doubt. That it may be so still, is perhaps equally unquestionable. But, quære, are not the subsidence of the Jealousies of it, to be ascribed to the modification which took place at the last Genl Meeting? Are not these rejected in toto by some of the State Societies, and partially acceded to by others? Has any State so far overcome its prejudices as to grant a Charter? Will the modifications & alterations be insisted on, or given up, in the next Meeting? If the first, will it not occasion warmths & divisions? If

the latter, and I should remain at the head of this order, in what light would my signature appear in contradictory recommendations? In what light would the versatility appear to the Foreign members, who perhaps are acting agreeably to the recommendations of the last General Meeting? These, and other matters which may be agitated, will, I fear, place me in a disagreeable predicament if I should preside, and were among the causes which induced me to decline the honor of it, previously to the meeting. Indeed my health is become very precarious—a Rheumatic complaint which has followed me more than Six months is frequently so bad, that it is with difficulty I can, at times, raise my hand to my head, or turn myself in bed. This, however smooth & agreeable other matters might be, might almost in the moment of my departure, prevent my attendance on either occasion.
I will not at present touch on any other parts of your letter, but would wish you to ponder on all these matters, & write to me as soon as you can. With the most sincere friendship I am My dear Sir Yr affecte Servt

Go: Washington

